IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

THE STATE OF WASHINGTON,                   )       No. 79793-0-I
                                           )
                            Appellant,     )
                v.           )                    PUBLISHED OPINION
                             )
ANTHONY THOMAS WALLER,       )
                             )
                 Respondent. )                    FILED: February 24, 2020

       SCHINDLER, J.P.T.*   —   Under RAP 2.2(b)(3), the State has the right in a criminal

case to appeal an order vacating a judgment. The State does not have the right to

appeal an order granting a CrR 7.8(b)(5) motion for relief from judgment requesting a

new sentencing hearing to consider the characteristics of youth at the time of the

offense. The State has the right to appeal only if following the hearing, the court

decides to vacate and amend the judgment and sentence. Under the plain and

unambiguous language of CrR 7.8(b), scheduling a new sentencing hearing “does not

affect the finality of the judgment or suspend its operation.” Because the

uncontroverted record establishes the court did not vacate and amend the judgment

and sentence, we dismiss the State’s appeal.

Conviction and Exceptional Aggravated Sentence

      On January 17, 1999, 21-year-old Anthony Thomas WaIler and three friends

drove to an industrial area to drink beer. Wailer used a flathead screwdriver to break
No. 79793-0-1/2

into vehicles and steal items. As the group was getting ready to leave, Wailer saw a

man in the distance. Wailer was worried the man saw him breaking into vehicles and

would remember the license plate number of their vehicle. Wailer got out of the vehicle

and told his friends he” ‘was going to go beat this guy’s ass.’               “1   Wailer chased after the

man. Wailer repeatedly stabbed the man in the eyes, face, and head more than 40

times with the flathead screwdriver. The man had “through-and-through” defensive

“stab wounds to the left hand.”2 But the “majority of the wounds were localized around”

his eyes.3 There were “at least seven separate penetrating stab wounds that went

through the eyes into the brain” that “could alone have been fataL”4 After killing the

man, Walier told his friends, “‘This is what happens.            .   .   when people fuck with me.’   “~




       Wailer told his fiancé that he had to leave Washington because he murdered

someone. In March 1999, the police arrested Wailer in Hawaii. WaIler waived his

Miranda6 rights. Wailer initially told the detectives that two of his friends killed the man

and that he did not participate in the attack. After the detectives confronted him with

evidence they had obtained, Wailer admitted that he killed the man and that “he was the

sole attacker,” but “claimed that he was ‘really drunk’ that night” and did not mean to kill

the man.7

       A jury convicted Wailer of premeditated murder in the first degree. His standard

sentence range was 271 to 361 months. The State asked the court to impose an


       1   State v. WaIler, 107 Wash. App. 1047, 2001 WL 919349, at *1.
       2WaIler, 2001 WL919349, at*1.
       ~ Wailer, 2001 WL 919349, at *1.
       ~‘ WaIler, 2001 WL 919349, at *4

       ~ WaIler, 2001 WL 919349, at *1 (alteration in original) (internal quotation marks omitted).
       6 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

       7Waller, 2001 WL919349, at *2.


                                                    2
No. 79793-0-1/3

exceptional sentence based on the aggravating factor of deliberate cruelty. At the

sentencing hearing, Wailer criticized the police investigation, insisted he was innocent,

and blamed others for committing the crime.

        The court imposed an exceptional sentence of 432 months. The court found

Wailer acted with premeditated intent to kill the victim by deliberately stabbing him in the

eyes, face, and head more than 40 times with a flathead screwdriver. The court found

the “sufficiently long” time it took to inflict the fatal stab wounds through the victim’s eyes

into his brain inflicted “extreme fear, pain[,] and suffering” on the victim before his death.

The findings state the extent and number of stab wounds were “gratuitous,” and the

comment WaIler made at the end of the attack “further evidenced his deliberate cruelty

and intent to perpetrate gratuitous violence” toward the victim. The court concluded the

“deliberate cruelty and gratuitous violence” justified the exceptional sentence.

        We affirmed the conviction and imposition of the exceptional sentence based on

the aggravating factor of deliberate cruelty. Wailer, 2001 WL 919349, at *1. The

Washington Supreme Court denied review. State v. WaIler, 147 Wash. 2d 1009, 56 P.3d
565 (2002). We issued the mandate on November 18, 2002.8

CrR 7.8(b)(5) Motion for Relief from Judgment

        On March 8, 2018, WaIler filed a pro se motion for relief from judgment under

CrR 7.8(b)(5) requesting the court schedule a new sentencing hearing. CrR 7.8(b)(5)

permits the court to grant relief from judgment for “[amy other reason justifying relief.”

        8   on November 18, 2005, Wailer filed a writ of habeas corpus in federal court. Wailer argued his
attorney provided ineffective assistance of counsel by failing to raise intoxication as a diminished capacity
defense, the exceptional sentence violated his United States Constitution Sixth Amendment right to a jury
trial, and statements to the police violated his United States Constitution Fifth Amendment right against
self incrimination. See Wailer v. Quinn, No. C05-1 904-MJP, 2006 WL 3230151, at *4..*5 (W.D. Wash.
Nov. 6, 2006) (court order). The court denied the writ of habeas corpus with prejudice. Wailer, 2006 WL
3230151, at *7


                                                      3
No. 79793-0-1/4

“A vacation under subsection (5) is limited to extraordinary circumstances not covered

by any other section of the rule.” State v. Cortez, 73 Wash. App. 838, 841-42, 871 P.2d
660 (1994) (citing State v. Brand, 120 Wash. 2d 365, 369, 842 P.2d 470 (1992)). CrR 7.8,

“Relief from Judgment or Order,” states, in pertinent part:

              (b) Mistakes; Inadvertence; Excusable Neglect; Newly
       Discovered Evidence; Fraud; etc. On motion and upon such terms as
       are just, the court may relieve a party from a final judgment, order, or
       proceeding for the following reasons:

               (5) Any other reason justifying relief from the operation of the
       judgment.
               The motion. is further subject to RCW 10.73.090, .100, .130,
                            .   .


       and .140. A motion under section (b) does not affect the finality of the
       judgment or suspend its operation.
               (c) Procedure on Vacation of Judgment.
               (1) Motion. Application shall be made by motion stating the
       grounds upon which relief is asked, and supported by affidavits setting
       forth a concise statement of the facts or errors upon which the motion is
       based.
               (2) Transfer to Court of Appeals. The court shall transfer a motion
       filed by a defendant to the Court of Appeals for consideration as a
       personal restraint petition unless the court determines that the motion is
       not barred by RCW 10.73.090 and either (i) the defendant has made a
       substantial showing that he or she is entitled to relief or (ii) resolution of
       the motion will require a factual hearing.
               (3) Order to Show Cause. If the court does not transfer the motion
       to the Court of Appeals, it shall enter an order fixing a time and place for
       hearing and directing the adverse party to appear and show cause why
       the relief asked for should not be granted.

       Under RCW 10.73.090(2), a CrR 7.8(b) motion for relief from judgment is a

collateral attack:

       For the purposes of this section, “collateral attack” means any form of
       postconviction relief other than a direct appeal. “Collateral attack”
       includes, but is not limited to, a personal restraint petition, a habeas
       corpus petition, a motion to vacate judgment, a motion to withdraw guilty
       plea, a motion for a new trial, and a motion to arrest judgment.




                                             4
No. 79793-0-1/5

          As a general rule, RCW 10.73.090(1) requires a defendant to file a motion for

collateral attack within one year of final judgment:

          No petition or motion for collateral attack on a judgment and sentence in a
          criminal case may be filed more than one year after the judgment
          becomes final if the judgment and sentence is valid on its face and was
          rendered by a court of competent jurisdiction.

However, the one-year time bar under RCW 10.73.090(1) does not apply where there

has been a significant change in the law. RCW 10.73.100(6). RCW 10.73.100(6)

states:

          The time limit specified in RCW 10.73.090 does not apply to a petition or
          motion that is based solely on one or more of the following grounds:

                  (6) There has been a significant change in the law, whether
          substantive or procedural, which is material to the conviction, sentence, or
          other order entered in a criminal or civil proceeding instituted by the state
          or local government, and either the legislature has expressly provided that
          the change in the law is to be applied retroactively, or a court, in
          interpreting a change in the law that lacks express legislative intent
          regarding retroactive application, determines that sufficient reasons exist
          to require retroactive application of the changed legal standard.

          Wailer cited the Washington Supreme Court decision in State v. O’Dell, 183
Wash. 2d 680, 358 P.3d 359 (2015), to argue he was entitled to a new sentencing hearing.

In O’Dell, the Washington Supreme Court held the decision in State v. Ha’mim, 132
Wash. 2d 834, 940 P.2d 633 (1997), did not bar the sentencing court from considering the

characteristics of a youth who just turned 18-years-old as a substantial and compelling

factor supporting an exceptional sentence below the standard-range sentencing

guidelines under the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW.

O’Dell, 183 Wash. 2d at 689. The court notes that when the legislature defined an

“offender” subject to the SRA under former RCW 9.94A.030(34) (2012) as “a person

who has committed a felony established by state law and is eighteen years of age or


                                                5
No. 79793-0-1/6

older,” it did not have the benefit of the psychological and brain science studies

supporting the recent United States Supreme Court decisions in Roper v. Simmons, 543
U.S. 551, 554, 125 S. Ct. 1183, 161 L. Ed. 2d 1(2005) (imposing the death penalty on

juvenile offenders is disproportional and unconstitutional), Graham v. Florida, 560 U.S.
48, 75, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010) (absent “some meaningful opportunity

to obtain release,” the Eighth Amendment to the United States Constitution prohibits

sentencing a juvenile to a life sentence without the possibility of parole in nonhomicide

cases), and Miller v. Alabama, 567 U.S. 460, 479, 132 S. Ct. 2455, 183 L. Ed. 2d 407

(2012) (a sentencing scheme that mandates life without parole is unconstitutional for

juvenile offenders, including homicide cases). O’Dell, 183 Wash. 2d at 691.

       The court in O’Dell states the psychological and neurological studies the

Supreme Court cites in Roper, Graham, and Miller illustrate the fundamental differences

between adolescent and mature brains in the areas of risk and consequence

assessment, impulse control, tendency toward antisocial behaviors, and susceptibility to

peer pressure. O’Dell, 183 Wash. 2d at 691-92. The court held that while “age is not a per

se mitigating factor.   .   .   ,   in particular cases,” youth can be a substantial and compelling

factor justifying an exceptional sentence below the standard range. O’Dell, 183 Wash. 2d

at 695-96. In his affidavit, Wailer states, “The sentencing judge never took my

youthfulness into consideration at my sentencing.”

Order Transferring CrR 7.8(b) Motion to Court of Appeals

       CrR 7.8(c)(2) states the court shall transfer a CrR 7.8(b) motion to the court of

appeals for consideration as a personal restraint petition unless the court determines

that the motion is not barred by RCW 10.73.090 because ‘(i) the defendant has made a



                                                      6
No. 79793-0-1/7

substantial showing that he or she is entitled to relief or (ii) resolution of the motion will

require a factual hearing.” If the court does not transfer the motion to the court of

appeals, “it shall enter an order fixing a time and place for hearing.” CrR 7.8(c)(3).

       The State filed a motion to transfer Wailer’s CrR 7.8(b) motion for relief from

judgment to the court of appeals as a personal restraint petition (PRP). The State

argued the decision in O’Dell was not a significant change in the law:

       In O’Dell, the state [S]upreme [C]ourt reaffirmed what it had said
       previously in State v. Ha’mim, 132 Wn.2d [at] 834. : an exceptional
                                                               .   .


       sentence below the standard range may not be imposed on youth alone,
       but a defendant’s youth may be considered as to whether the defendant
       lacked the capacity to appreciate the wrongfulness of his conduct or the
       ability to conform his conduct to the law, as provided in RCW
       9.94A.535(1)(e). 183 Wash. 2d at 689.

The superior court entered an order transferring the CrR 7.8(b)(5) motion to the court of

appeals as a PRP.

Motion for Reconsideration

       Citing In re Personal Restraint of Light-Roth, 200 Wash. App. 149, 401 P.3d 459

(2017), WaIler filed a motion to reconsider the decision to transfer the CrR 7.8(b)(5)

motion for relief from judgment to the court of appeals. In Light-Roth, we held the

decision in O’Dell was a significant and retroactive change in the law. Light-Roth, 200
Wash. App. at 152. WaIler asked the court to “set a hearing where he can present

evidence that his youthfulness at the time of the offense supports leniency.”

       On June 6, 2018, the superior court entered an order granting the motion for

reconsideration. The order states, in pertinent part, “In light of In re PRP of Light-Roth,

200 Wash. App. 149 (2017), it appears that the motion should be granted and a




                                               7
No. 79793-0-118

resentencing hearing should be scheduled.”9

        The parties filed a motion to clarify the June 6, 2018 order. On June 26, the

superior court entered an ‘Order Clarifying Order Granting Defendant’s Motion for

Reconsideration.” The order states the June 6, 2018 order “implicitly grants a

resentencing hearing” and “was indeed intended to order a resentencing hearing for the

defendant (over the objection of the State of Washington).” The court states the June 6,

2018 order “expressly order[s] a resentencing hearing for the defendant.”

Appeal to Supreme Court

        On June 29, 2018, the State filed a notice of appeal or discretionary review in the

Washington Supreme Court challenging the orders granting the CrR 7.8(b) motion for

relief from judgment by scheduling a new sentencing hearing. On July 10, 2018, the

Supreme Court accepted review and entered an order directing the State to file a brief

within 45 days and Wailer to file a brief within 60 days after receipt of the State’s brief.10

        The State filed a motion in superior court to stay the sentencing hearing. On July

17, 2018, the superior court denied the motion to stay as moot. “Because review has

been accepted, RAP 7.2 applies. It appears that RAP 7.2 does not provide for a

resentencing hearing.”1’

        On August 2, 2018, the Washington Supreme Court reversed the court of

appeals decision in Light-Roth. In re Pers. Restraint of Light-Roth, 191 Wash. 2d 328, 422


         ~ The order directed the parties to schedule a resentencing hearing in July or August 2018 and
submit briefs addressing the “factual scope of the resentencing.”
         10 Although the Supreme Court decided that “this case will be opened as a notice of appeal,” the

court notes that “it is unclear whether this is properly designated [as] a notice of appeal or a notice for
discretionary review. .   . If the Court determines otherwise, the notice will be redesignated at that time.”
                              .

         11 (Footnote omitted.) RAP 7.2(a) provides, “Generally. After reView is accepted by the appellate

court, the trial court has authority to act in a case only to the extent provided in this rule, unless the
appellate court limits or expands that authority as provided in rule 8.3.” (Boldface omitted.)


                                                      8
No. 79793-0-119

P.3d 444. The court held O’Dell was not a significant change in the law and dismissed

the PRP as time barred. Light-Roth, 191 Wash. 2d at 338. The court held that “[w]hile

O’Dell broadened our understanding of youth as it relates to culpability, it did not alter

the court’s interpretation” of the SRA and the mitigating factor under RCW 9.94A.535

that allows the sentencing court to consider youth. Light-Roth, 191 Wash. 2d at 337.

         The State filed a brief arguing it has the right to appeal the order granting the CrR

7.8(b) motion for relief from judgment, and based on the recent Supreme Court decision

in Light-Roth, the CrR 7.8(b) motion was time barred as a collateral attack on the

judgment.

         Wailer argued the State does not have the right to appeal a CrR 7.8(b) order

scheduling a new sentencing hearing. WaIler argued the superior court should be

allowed to proceed with a new sentencing hearing because he was sentenced under “a

procedural scheme and substantive legal framework that is now invalid.” Wailer

asserted case law establishes that “[jjuveniles are fundamentally different from mature

adults for purposes of constitutionally permissible punishment.”

         The Washington Supreme Court entered an order transferring the appeal to this

court.

Review of Moot Case

         While the appeal was pending in this court, the State filed a RAP 7.2 motion to

allow the superior court to enter an “Order Clarifying June 2018 Orders.” The Order

Clarifying June 2018 Orders states, in pertinent part:

                On August 2, 2018, the Supreme Court reversed Division One’s
         Light-Roth decision, which was the basis of this Court’s June 6 and 26,
         2018 Orders. In light of the Supreme Court decision, this Court does not
         intend to hold a resentencing in this case and intends to enter an order as


                                               9
No. 79793-0-1/10

        follows: “In light of In re PRP of Light-Roth, 191 Wash. 2d 328 (2018), it is
        ORDERED that the Court’s June 6 and 26, 2018 Orders are hereby
        vacated. “[12]

We granted the motion and on January 8, 2020, the court entered an “Order Vacating

June 2018 Orders.”

        The State concedes entry of the Order Vacating June 2018 Orders means the

appeal is technically moot. But the State argues we should decide whether it has the

right under RAP 2.2(b)(3) to appeal an order granting a CrR 7.8(b) motion for relief from

judgment scheduling a new sentencing hearing.

        As a general rule, appellate courts do not consider moot cases. State v. Hunley,

175 Wash. 2d 901, 907, 287 P.3d 584 (2012). “A case is technically moot if the court can

no longer provide effective relief.” Hunley, 175 Wash. 2d at 907. However, we have the

discretion to decide an issue that is of continuing and substantial public interest.

Sorenson v. City of Bellingham, 80 Wash. 2d 547, 558, 496 P.2d 512 (1972). To

determine whether a case presents an issue of continuing and substantial public

interest, we consider three factors:

        “[(1)] [T]he public or private nature of the question presented, [(2)] the
        desirability of an authoritative determination for the future guidance of
        public officers, and [(3)] the likelihood of future recurrence of the question.”

In re Pers. Restraint of Mattson, 166 Wash. 2d 730, 736, 214 P.3d 141 (2009)13 (quoting

Sorenson, 80 Wash. 2d at 558).

        We conclude all three factors and the likelihood that the issue will evade review14


        12 Emphasis in original; footnotes omitted.
        13 Internal quotation marks omitted.
        14 We note that in State v. Scott, 190 Wash. 2d 586, 416 P.3d 1182 (2018), and State v. Miller, 185

Wn.2d 111,371 P.3d 528 (2016), the courtconsidered the State’s appeal of orders granting a crR 7.8(b)
motion to schedule a new sentencing hearing. Neither case addressed whether the State had the right to
appeal the orders under RAP 2.2(b)(3).


                                                   10
No. 79793-0-Ill 1

weigh in favor of exercising our discretion to decide the narrow question of whether the

State has the right under RAP 2.2(b)(3) to appeal an order granting a CrR 7.8(b) motion

for relief from judgment requesting a new sentencing hearing.15 State v. Clark, 91 Wn.

App. 581, 584, 958 P.2d 1028 (1998).

Right to A~eal Order Granting CrR 7.8(b)(5) Motion for Relief from Judgment

Scheduling New Sentencing Hearing

       RAP 2.2(b)(3) governs whether the State has the right to appeal a CrR 7.8(b)

order granting a motion for relief from judgment requesting a new sentencing hearing.

       Interpretation of a rule is a question of law we review de novo. State v. McEnroe,

174 Wash. 2d 795, 800, 279 P.3d 861 (2012); State v. Keller, 143 Wash. 2d 267, 276, 19
P.3d 1030 (2001). We use the principles of statutory construction to interpret a court

rule. McEnroe, 174 Wash. 2d at 800. Our fundamental goal is to ascertain and carry out

the intent of the rule. Statev. Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201 (2007).

We begin with the plain language of the rule. Armendariz, 160 Wash. 2d at 110. It is the

duty of the court to construe rules in a manner that best fulfills intent. State ex. rel.

Royal v. Bd. of Yakima County Comm’rs, 123 Wash. 2d 451, 462, 869 P.2d 56 (1994).

       In determining the plain meaning of a rule, we look at the context of the rule,

related provisions, and the statutory scheme as a whole. State v. Jacobs, 154 Wash. 2d
596, 600, 115 P.3d 281 (2005). We must interpret and construe a rule to give effect to

the language used in the rule with no portion rendered meaningless or superfluous.

State v. J.P., 149 Wash. 2d 444, 450, 69 P.3d 318 (2003). When engaging in rule

interpretation, we avoid constructions that yield unlikely, absurd, or strained



       15   We deny Wailer’s request to address whether the CrR 7.8(b)(5) motion is time barred.


                                                    11
No. 79793-0-1/12

consequences. Statev. Barbee, 187 Wash. 2d 375, 389, 386 P.3d 729 (2017). If the plain

meaning of a rule is unambiguous, our inquiry is at an end. State v. Gonzalez, 168
Wash. 2d 256, 263, 226 P.3d 131 (2010); Dep’t of Ecology v. Campbell & Gwinn, LLC, 146
Wash. 2d 1, 9-10, 43 P.3d 4 (2002).

       RAP 2.2(b) states, in pertinent part:

       Appeal by State or a Local Government in Criminal Case. Except as
       provided in section (c), the State or a local government may appeal in a
       criminal case only from the following superior court decisions and only if
       the appeal will not place the defendant in double jeopardy:

             (3) Arrest or Vacation of Judgment. An order arresting or vacating
       a judgment.

       The State asserts an order granting a CrR 7.8(b)(5) motion for relief from

judgment requesting a new sentencing hearing to consider evidence of youth is “a ruling

that vacates judgment.” We disagree. Neither the cases the State cites nor CrR 7.8(b)

supports the State’s assertion.

       In In re Personal Restraint Petition of Skylstad, 160 Wash. 2d 944, 946, 162 P.3d
413 (2007), the court held that a judgment is not final for purposes of the one-year time-

bar under RCW 10.73.090 when the appeal of the defendant’s sentence was still

pending. The court states that in criminal cases, “‘[t]he sentence is the judgment.’”

Skylstad, 160 Wash. 2d at 951-52 (quoting Berman v. United States, 302 U.S. 211,212,58

S. Ct. 164, 82 L. Ed. 204 (1937)). The court in Skylstad also cites State v. Harrison,

148 Wash. 2d 550, 561-62, 61 P.3d 1104 (2003) (after defendant’s “sentence was

reversed,   .   .   .   the finality of the judgment is destroyed” and defendant’s “prior sentence

ceased to be a final judgment on the merits”), and State v. Siglea, 196 Wash. 283, 286, 82
P.2d 583 (1938) (“In a criminal case, it is the sentence that constitutes the judgment



                                                     12
No. 79793-0-1/13

against the accused, and, hence, there can be no judgment against him until sentence

is pronounced.”). Skylstad, 160 Wash. 2d at 950. The court in Skylstad concluded the

mandate was not a final judgment because ‘[a] final judgment means both the

conviction and sentence are final.” Skylstad, 160 Wash. 2d at 955.

       In another case cited by the State, State v. Larranaga, 126 Wash. App. 505, 506,

108 P.3d 833 (2005), we reversed the superior court order denying the defendant’s CrR

7.8(b) motion for resentencing. We held the defendant had the right to appeal the order

under RAP 2.2(a)(9). Larranaqa, 126 Wash. App. at 508-09. RAP 2.2(a)(9) expressly

states a defendant has the right to appeal “[a]n order granting or denying a motion for

   amendment of judgment.” Unlike RAP 2.2(a)(9), RAP 2.2(b) designating the limited

decisions the State has the right to appeal does not give the State the right to appeal a

motion to amend a judgment.

       It is well established that the court has the authority under CrR 7.8(b) to vacate a

judgment and amend an erroneous sentence. State v. Hardesty, 129 Wash. 2d 303, 315,

915 P.2d 1080 (1996). RAP 2.2(b)(3) gives the State the right to appeal an order

vacating a judgment. If a court grants a CrR 7.8(b) motion for relief from judgment by

amending the judgment and sentence, the State has the right to appeal under RAP

2.2(b)(3). But where, as here, the court does not amend the sentence, the judgment

remains in effect. CrR 7.8(b). The plain and unambiguous language of CrR 7.8(b)

states, “A motion under section (b) does not affect the finality of the judgment or

suspend its operation.” The uncontroverted record establishes the court did not amend

the judgment and sentence. The court granted Wailer’s CrR 7.8(b)(5) motion for relief

from judgment requesting a new sentencing hearing to consider his youth at the time of



                                            13
No. 79793-0-1/14

the offense and decide whether to amend the judgment and sentence.16 We dismiss

the States appeal.




                                                         2cr l1~fln
WE CONCUR:
                                                                                   Ti’.




      w   w
               I)                                          c~     —




                    I

          16 We note case law does not mandate imposition of an exceptional sentence or amendment of a

sentence based on youth as a mitigating factor. In O’Dell, the court held that “a trial court must be
allowed to consider youth as a mitigating factor” but specifically recognized that ‘age is not a per se
mitigating factor automatically entitling every youthful defendant to an exceptional sentence.” O’Dell, 183
Wash. 2d at 696, 695. In State v. Houston-Sconiers, 188 Wash. 2d 1, 18, 391 P.3d 409 (2017), the court noted
the Eight Amendment mandates courts recognize that “children are different.” See also Miller, 567 U.S.
at 481. Due to this difference, trial courts “must have absolute discretion” to impose sentences below the
standard applicable range and with or without otherwise mandatory sentence enhancements when
sentencing a juvenile in adult court. Houston-Sconiers, 188 Wash. 2d at 9. The court stated, “Trial courts
must consider mitigating qualities of youth at sentencing,” including a juvenile’s age, immaturity, and
failure to appreciate risks and consequences. Houston-Sconiers, 188 Wash. 2d at 21.
          * The Washington Supreme Court has appointed Judge Schindler to serve as a judge pro


tempore pursuant to RCW2.06.150.


                                                    14